Exhibit 10.21

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of February 15, 2008 by and
among HSW International, Inc., a Delaware corporation (the “Company”), and the
Persons listed on Schedule I (collectively, the “Purchasers”).

 

WHEREAS, each Purchaser desires to purchase from Company, and Company desires to
sell to each Purchaser, shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”).

 

NOW THEREFORE, in consideration of the foregoing and the covenants, agreements,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINED TERMS

 

Capitalized terms used in this Agreement shall have the meanings set forth in
this Article.

 

“Affiliate” as applied to any specified Person, means any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person.  For purposes of the foregoing, “control,” when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” shall have meanings
correlative to the foregoing.

 

“Agreement” shall have the meaning given to such term in the Recitals.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Closing” has the meaning ascribed thereto in Section 2.2.

 

“Closing Date” has the meaning ascribed thereto in Section 2.2.

 

“Common Stock” has the meaning given to such term in the Recitals.

 

“Company” has the meaning given to such term in the Recitals.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a federal, state or local level and whether
executive, legislative or judicial in nature, including any agency, authority,
board, bureau, commission, court, department or other instrumentality thereof.

 

--------------------------------------------------------------------------------


 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity.

 

“Purchaser” has the meaning given to it in the Recitals and any Person
succeeding to the rights of a Purchaser pursuant to the terms hereof.

 

“Shares” has the meaning ascribed thereto in Section 2.1.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same may from time to time be in effect.

 

ARTICLE II
PURCHASE AND SALE OF SHARES; CLOSING

 

2.1           Sale of Common Stock.  Subject to the satisfaction or waiver of
the conditions set forth in Articles V and VI, at Closing, the Company shall
issue and sell to each Purchaser, and each Purchaser shall purchase from the
Company, that number of shares of Common Stock set forth opposite such
Purchaser’s name on Schedule I hereto (the “Shares”).  The per share purchase
price for each Share shall be equal to $3.68.

 

2.2           Closing.  The closing (the “Closing”) hereunder with respect to
the issuance and sale of the Shares and the consummation of the transactions
contemplated hereby shall, subject to the satisfaction or waiver of the
applicable conditions set forth in Article V and VI, take place on or before
that date which is 45 days after the date hereof (the date on which the Closing
occurs shall be referred to herein as the “Closing Date”) at the offices of
Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh,
North Carolina 27607, or at such other time and place as agreed to by the
Company and the Purchasers.

 

2.3           Closing Deliveries by Company.  At the Closing, the Company shall
deliver or cause to be delivered to each Purchaser certificate(s) for the Shares
purchased by such Purchaser.

 

2.4           Closing Deliveries by each Purchaser.  At the Closing, each
Purchaser shall deliver or cause to be delivered to the Company the purchase
price with respect to the Shares purchased by such Purchaser by wire transfer in
immediately available funds to the bank account designated in writing by the
Company.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

3.1           Organization and Standing.  The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware with corporate power and authority to own, lease and operate
its properties, to conduct its business as currently conducted and to enter into
and perform its obligations under this Agreement.

 

3.2           Capitalization.  On the date hereof and prior to giving effect to
the transactions contemplated under this Agreement, the authorized capital stock
of the Company consists of

 

--------------------------------------------------------------------------------


 

(i) 200,000,000 shares of common stock, par value $0.001 per share, 53,574,919
shares of which are outstanding and (ii) 20,000,000 shares of preferred stock,
par value $0.001 per share, none of which are outstanding

 

3.3           Authority.  The Company has all necessary corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement has been authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
or approvals are required on the part of the Company to authorize this Agreement
or to consummate the contemplated transactions.  This Agreement has been duly
and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery thereof by the Purchasers, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

3.4           Authorization of Common Stock.  The issuance and sale of the
Shares to the Purchasers has been duly authorized and the shares of Common
Stock, when issued to the Purchaser for the consideration set forth herein, will
be fully paid and non-assessable, and free of restrictions on transfer other
than under this Agreement and applicable state and federal securities laws.

 

3.5           Investment Company.  The Company is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

Each Purchaser represents and warrants to the Company as follows:

 

4.1           Organization and Standing.  Such Purchaser is a corporation,
limited partnership or other legally recognizable entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.

 

4.2           Authorization; Consents.

 

(a)           Such Purchaser has taken all actions necessary to authorize it
(i) to execute, deliver and perform all of its obligations under this Agreement
and (ii) to consummate the transactions contemplated hereby.  This Agreement,
assuming the due authorization, execution and delivery thereof by the Company,
is a legally valid and binding obligation of such Purchaser enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(b)           The execution and delivery by such Purchaser of this Agreement
does not, and the performance of its obligations under this Agreement and the
consummation of the contemplated transactions will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority or any Person under any applicable laws.

 

--------------------------------------------------------------------------------


 

4.3           Litigation.  As of the date hereof, no action by or against such
Purchaser is pending or, to the best knowledge of such Purchaser, threatened,
which could affect the legality, validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby or thereby.

 

4.4           Purchase for Own Account.  Such Purchaser is purchasing the Shares
to be purchased by it solely for its own account and not as nominee or agent for
any other Person and not with a view to, or for offer or sale in connection
with, any current distribution thereof (within the meaning of the Securities
Act) that would cause the original purchase of the Shares to be in violation of
the securities laws of the United States of America or any state thereof,
without prejudice, however, subject to its right at all times to sell or
otherwise dispose of all or any part of such Shares pursuant to a registration
statement under the Securities Act or pursuant to an exemption from the
registration requirements of the Securities Act, and subject, nevertheless, to
the disposition of its property being at all times within its control.

 

4.5           Qualified Institutional Buyer; Accredited Investor.  Such
Purchaser is knowledgeable, sophisticated and experienced in business and
financial matters and in investing in securities; it has previously invested in
securities similar to the Shares and it acknowledges that the Shares have not
been registered under the Securities Act and understands that the Shares must be
held indefinitely unless they are subsequently registered under the Securities
Act or such sale is permitted pursuant to an available exemption from such
registration requirement; it is able to bear the economic risk of its investment
in the Shares and is presently able to afford the complete loss of such
investment; and it is a “Qualified Institutional Buyer” as defined in Rule 144A
promulgated under the Securities Act or an “accredited investor” as defined
under paragraph (a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) of Rule 501 under the
Securities Act as indicated by such Purchaser on the signature page attached
hereto.

 

4.6           Independent Investigation.  Such Purchaser has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition, software,
technology and prospects of the Company’s business, which investigation, review
and analysis was done by such Purchaser and its Affiliates and representatives. 
Such Purchaser acknowledges that it and its representatives have been provided
adequate access to the personnel, properties, premises and records of the
Company’s business for such purpose.  In entering into this Agreement, such
Purchaser acknowledges that it has relied solely upon the aforementioned
investigation, review and analysis and the representations and warranties of the
Company set forth in Article III hereof and not on any other factual
representations or opinions of the Company or its representatives.

 

4.7           Reliance on Purchaser Representations.  Such Purchaser understands
that the Shares are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act and the
rules and regulations promulgated thereunder, and state securities laws and that
the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.  Under such laws and rules and regulations, the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  Each Purchaser represents that it is familiar with Rule 144
under the Securities Act, as presently in effect and as will be in effect after
February 15, 2008, and understands the resale limitations.

 

--------------------------------------------------------------------------------


 

4.8           Certain Trading Activities.  Such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any short sales involving the
Company’s securities) since such Purchaser has entered into discussions with the
Company about the purchase of shares hereunder.  Neither such Purchaser
(including its Affiliates), nor any Person acting on behalf of or pursuant to
any understanding with such Purchaser, holds a short position, directly or
indirectly, in any shares of the Company’s Common Stock.

 

4.9           Non-Disclosure.  Such Purchaser has not directly or indirectly
disclosed this Agreement and the contemplated transactions or any information
furnished by the Company or its representatives in connection with the
contemplated transactions to any other Person other than to its Affiliates,
financial advisors, attorneys, accountants and representatives (a) who agreed to
use such information solely for the purpose of evaluating the transaction,
(b) who were informed by the Purchaser of the confidential nature of the
information and (c) who agreed to not to disclose any of the information to any
other party.

 

4.10         No Brokers.  Such Purchaser has not engaged any broker, finder,
commission agent or other such intermediary in connection with the sale of the
Shares and the transactions contemplated by this Agreement, and such Purchaser
is under no obligation to pay any broker’s or finder’s fee or commission or
similar payment in connection with such transactions.

 

ARTICLE V
PURCHASERS’ CONDITIONS TO CLOSING

 

The obligation of each Purchaser to purchase and pay for the Shares to be
purchased by such Purchaser hereunder at the Closing is subject to the
satisfaction of the following conditions precedent (unless waived by such
Purchaser).  The Company shall use its commercially reasonable best efforts to
ensure that all conditions to the Closing set forth in this Article V are
satisfied on or prior to the Closing Date, including executing and delivering
all documents required to be delivered by the Company at the Closing.

 

5.1           No Material Proceedings.  No legal proceeding shall be pending or
threatened as of the Closing Date to restrain, prohibit or otherwise challenge
the transactions hereunder, nor shall any Governmental Authority have notified
any party to this Agreement that the consummation of the transactions hereby
would constitute a violation of the laws of the United States or the laws of any
State hereof or the laws of the jurisdiction to which such Governmental
Authority is subject and that it intends to commence proceedings to restrain the
consummation of such transactions, to force divestiture if the same are
consummated or to materially modify the terms or results of such transactions
unless such Governmental Authority shall have withdrawn such notice, or has
otherwise indicated in writing that it will not take any action.

 

5.2           Compliance with Agreements.  The Company shall have performed and
complied in all material respects with all agreements, covenants and conditions
contained herein except to the extent that such failure resulted from actions or
inactions, directly or indirectly, by either of the Purchasers (or any of their
Affiliates) in any capacity.

 

5.3           Representations and Warranties.  All of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing
Date, except for those representations and warranties of the Company that speak
as of a certain date, which representations and warranties shall have been true

 

--------------------------------------------------------------------------------


 

and correct in all material respects as of such date, except to the extent that
such breach of the representations and warranties resulted from actions or
inactions, directly or indirectly, by either of the Purchasers (or any of their
Affiliates) in any capacity.

 

ARTICLE VI
CONDITIONS TO OBLIGATIONS OF THE COMPANY AT CLOSING

 

The obligations of the Company to sell and issue the Shares to be delivered to
each Purchaser at the Closing shall be subject to the satisfaction or waiver of
each of the following conditions on or before Closing Date as set forth below. 
Each Purchaser shall use its commercially reasonable best efforts to ensure that
all conditions to the Closing set forth in this Article VI are satisfied on or
prior to the Closing Date, including executing and delivering all documents
required to be delivered by such Purchaser at the Closing.

 

6.1           Compliance with Agreements.  Each Purchaser shall have performed
and complied with all agreements, covenants and conditions contained herein,
except to the extent that such failure resulted from actions or inactions
directly or indirectly by the Company (or any of its Affiliates).

 

6.2           Representations and Warranties.  All of the representations and
warranties of such Purchaser contained herein to which it is a party shall be
true and correct in all material respects on and as of the date hereof and on
and as of the Closing Date, except for those representations and warranties of
such Purchaser that speak as of a certain date, which representations and
warranties shall have been true and correct in all material respects as of such
date, except to the extent that such breach of the representations and
warranties resulted from actions or inactions, directly or indirectly, by the
Company (or any of its Affiliates).

 

6.3           No Material Proceedings.  No legal proceeding shall be pending or
threatened as of the Closing Date to restrain, prohibit or otherwise challenge
the transactions hereunder, nor shall any Governmental Authority have notified
any party to this Agreement that the consummation of the transactions hereby
would constitute a violation of the laws of the United States or the laws of any
State hereof or the laws of the jurisdiction to which such Governmental
Authority is subject and that it intends to commence proceedings to restrain the
consummation of such transactions, to force divestiture if the same are
consummated or to materially modify the terms or results of such transactions
unless such Governmental Authority shall have withdrawn such notice, or has
otherwise indicated in writing that it will not take any action.

 

6.4           Board Approval.  The Company’s Board of Directors shall have
approved the sale and issuance of the Shares.

 

ARTICLE VII
TRANSFER OF SECURITIES

 

7.1           Restriction on Transfer.  The Shares shall not be transferable
except in compliance with state and federal securities laws.

 

7.2           Restrictive Legends.  Each certificate evidencing the Shares shall
bear the following legends, until such time as they are not required by
applicable law.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES

 

--------------------------------------------------------------------------------


 

COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

ARTICLE VIII
REGISTRATION RIGHTS

 

8.1           Definitions for Article VIII.  As used in this Article VIII, the
following capitalized terms shall have the meanings set forth in this
Section 8.1.

 

“Register”, “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document
with the Commission in compliance with the Securities Act and the declaration or
ordering by the Commission of effectiveness of such registration statement or
document.

 

“Registrable Securities” shall mean the Shares acquired by each Purchaser
pursuant to this Agreement, together with any shares acquired hereafter by way
of stock dividend or stock split or in connection with a combination of shares,
recapitalization, reorganization, merger or consolidation of the Company.  For
purposes of this Agreement, (i) Registrable Securities shall cease to be
Registrable Securities when a registration statement covering such Registrable
Securities has been declared effective under the Securities Act by the
Commission and such Registrable Securities have been disposed of pursuant to
such effective registration statement, and (ii) Registrable Securities shall
cease to be Registrable Securities, if in the opinion of the Company, such
Registrable Securities may be distributed to the public pursuant to Rule 144 (or
any successor provision then in effect) under the Securities Act.

 

8.2           Requested Registration.

 

(a)           Request for Registration.  After the receipt of a written request
from any Purchaser (such Purchaser, the “Demanding Purchaser”) at any time after
180 days following the Closing requesting that the Company effect any
Registration under the Securities Act covering all or part of the Registrable
Securities held by such Purchaser, the Company shall, (i) as expeditiously as is
possible, but in any event no later than thirty (30) days after receipt of a
written request from a Demanding Purchaser, file a registration statement with
the Commission for such Registration relating to all shares of Registrable
Securities which the Company has been so requested to register by such Purchaser
for sale, and (ii) use its commercially reasonable efforts to cause such
registration statement to be declared effective by the Commission within
forty-five (45) days after filing with the Commission; provided that the Company
shall not be obligated to effect, or take any action to effect, any such
Registration pursuant to this Section 8.2:

 

(1)           At any time that such Purchaser is able to sell all of its
Registrable Securities pursuant to Rule 144 (or any successor provision then in
effect) under the Securities Act;

 

(2)           After the Company has effected two (2) such Registrations
requested

 

--------------------------------------------------------------------------------


 

by each Purchaser pursuant to this Section 8.2 and the registration statements
for such Registrations have been declared or ordered effective;

 

(3)           If the Registrable Securities requested by such Purchaser to be
Registered pursuant to such request do not have an anticipated aggregate public
offering price (before any underwriting discounts and commissions) of at least
$5,000,000; or

 

(4)           During the period starting with the date thirty (30) days prior to
the Company’s good faith estimate of the date of filing of, and ending on the
date ninety (90) days immediately following the effective date of, any
registration statement pertaining to securities of the Company (other than a
Registration of securities in a Rule 145 transaction or, with respect to an
employee benefit plan), provided that the Company is actively employing in good
faith all commercially reasonable efforts to cause such registration statement
to become effective; provided, further, however, that the Company may only delay
an offering pursuant to this Section 8.2(a)(4) for a period of not more than
ninety (90) days, if a filing of any other registration statement is not made
within that period and the Company may only exercise this right once in any
twelve (12) month period.

 

(b)           Other Stockholders. The registration statement filed pursuant to
any such request of any Demanding Purchaser may, subject to the provisions of
Section 8.2(c) below, include Registrable Securities of the other Purchaser, and
other securities of the Company which are held by Persons who, by virtue of
agreements with the Company, are entitled to include their Registrable
Securities in any such Registration (“Other Stockholders”).

 

(c)           Underwriting.

 

(1)           If the Purchaser intends to distribute the Registrable Securities
covered by its request for Registration by means of an underwriting, it shall so
advise the Company in its request made pursuant to Section 8.2.

 

(2)           If the other Purchaser or Other Stockholders request inclusion in
any such Registration, the Demanding Purchaser shall offer to include the
Registrable Securities of the other Purchaser and such Other Stockholders in the
underwriting but may condition such offer on their acceptance of the further
applicable provisions of this Section 8.2(c).  The Demanding Purchaser and the
Company shall (together with the other Purchaser and all Other Stockholders
proposing to distribute their Registrable Securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by the Company
and acceptable to the Demanding Purchaser. Notwithstanding any other provision
of this Section 8.2, if the representative of such underwriter or underwriters
advise the Company and/or the Demanding Purchaser in writing that marketing
factors require a limitation on the number of shares to be underwritten, the
Registrable Securities held by the other Purchaser and Other Stockholders shall
be excluded from such Registration to the extent so required by such limitation
pro rata in accordance with the number of shares of Registrable Securities
requested by such parties to be included in such Registration, by such minimum
number of shares as is necessary to comply with such limitation.  No Registrable
Securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such Registration.  If the other
Purchaser or any Other Stockholder who has requested inclusion in such
Registration as provided above disapproves

 

--------------------------------------------------------------------------------


 

of the terms of the underwriting, such person may elect to withdraw therefrom by
written notice to the Company, the underwriter and the Demanding Purchaser. If
the Demanding Purchaser elects to withdraw from such Registration, the
initiation of such Registration shall not count as a demand by such Purchaser
for purposes hereof (including without limitation, Section 8.2(a)(2).  The
Registrable Securities so withdrawn shall also be withdrawn from Registration.
If the underwriter has not limited the number of Registrable Securities to be
underwritten, the Company and officers and directors of the Company may include
its or their securities for its or their own account in such Registration if the
representative of such underwriter or underwriters so agrees and if the number
of Registrable Securities which would otherwise have been included in such
Registration and underwriting will not thereby be limited.

 

8.3           Expenses of Registration.  All Registration expenses shall be
borne by the Company.  All underwriting discounts, selling commissions,
brokerage fees and transfer taxes applicable to the sale of Registrable
Securities and all fees and disbursements of counsel for the Purchasers shall be
borne by the holders of the Registrable Securities so Registered pro rata on the
basis of the number of their shares of Registrable Securities so Registered.

 

8.4           Registration Procedures.  If and when the Company effects a
Registration of Registrable Securities under the Securities Act pursuant to this
Article VIII, the Company shall keep each Purchaser with shares of Registrable
Securities covered by such Registration advised in writing as to the initiation
of each Registration and as to the completion thereof.  At its expense, the
Company shall:

 

(a)           prepare and file with the Commission a registration statement on
any appropriate form under the Securities Act with respect to such Registrable
Securities and thereafter use its commercially reasonable efforts to cause such
registration statement promptly to become and remain effective for a period
ending on the earlier of (1) one hundred twenty (120) days, (2) the Purchaser
being able to sell all of its Registrable Securities under Rule 144 (or any
successor provision then in effect) under the Securities Act, or (3) the
Purchaser completing the distribution described in the registration statement
relating thereto; provided, however, that such one hundred twenty (120) day
period shall be extended for a period of time equal to the period during which
an Purchaser refrains from selling any Registrable Securities included in such
Registration in accordance with provisions in Section 8.8 hereof; and provided
further that applicable rules under the Securities Act governing the obligation
to file a post-effective amendment permit, in lieu of filing a post-effective
amendment which (y) includes any prospectus required by Section 10(a) of the
Securities Act or (z) reflects facts or events representing a material or
fundamental change in the information set forth in the registration statement,
the incorporation by reference of information required to be included in (y) and
(z) above to be contained in periodic reports filed pursuant to Section 12 or
15(d) of the Exchange Act in the registration statement;

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act;

 

(c)           furnish to each Purchaser with shares of Registrable Securities
covered by such Registration such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
documents incorporated by reference therein and such other documents

 

--------------------------------------------------------------------------------


 

as such Purchaser may reasonably request in order to facilitate the disposition
of the shares of Registrable Securities owned by such Purchaser;

 

(d)           use its commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States of America as each Purchaser with shares
of Registrable Securities covered by such Registration may reasonably request;
use its commercially reasonable efforts to keep each such Registration or
qualification (or exemption therefrom) effective during the period in which such
registration statement is required to be kept effective and take any other
action which may be reasonably necessary or advisable to enable each such
Purchaser to consummate the disposition in such jurisdictions of the Registrable
Securities being disposed of by such Purchaser, provided, however, that Company
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph or
(B) subject itself to taxation in or consent to general service of process in
any such jurisdiction, and provided, further, that the Company shall not be
required to qualify such Registrable Securities in any jurisdiction in which the
securities regulatory authority requires that any Purchaser submits any shares
of its Registrable Securities to the terms, provisions and restrictions of any
escrow, lockup or similar agreement(s) for consent to sell Registrable
Securities in such jurisdiction;

 

(e)           promptly notify each Purchaser with shares of Registrable
Securities covered by such Registration (A) when the registration statement, any
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (B) of the issuance by any state
securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or “blue sky” laws or the initiation of any
proceedings for that purpose and (C) of the happening of any event which makes
any statement made in a registration statement or related prospectus untrue or
which requires the making of any changes in such registration statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading (or with respect to
the prospectus, in light of the circumstance under which such statements were
made), and, subject to Section 8.8, as promptly as reasonably practicable
thereafter, prepare and file with the Commission and furnish a supplement or
amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(f)            during the period when the prospectus is required to be delivered
under the Securities Act, promptly file all documents required to be filed with
the Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange
Act; and

 

(g)           advise each Purchaser with shares of Registrable Securities
covered by such Registration promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for such purpose and promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.

 

--------------------------------------------------------------------------------


 

8.5           Indemnification.

 

(a)           The Company shall indemnify and hold harmless each Purchaser, each
of their officers, directors, partners and members, and each person controlling
such Purchaser, with respect to each Registration which has been effected
pursuant to this Article VIII, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof), to which they may become subject under the
Securities Act or otherwise, insofar as such claims, losses, damages and
liabilities (or actions in respect thereof) arise out of or are based on any
untrue (or alleged untrue) statement of any material fact contained in any
registration statement on the effective date thereof (including any prospectus,
offering circular or other documents) incident to any such Registration,
qualification or compliance, or arise out of or are based on any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act or the Exchange Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such Registration, qualification or
compliance, and shall reimburse each Purchaser, each of their officers,
directors, partners and members, and each person controlling such Purchaser,
each such underwriter and each person who controls any such underwriter, for any
legal and any other expenses reasonably incurred by them in connection with
investigating and defending any such claims, losses, damages, liabilities or
actions; provided, that the Company shall not be liable to such Purchaser, its
officers, directors, partners and members, each person controlling such
Purchaser, each such underwriter and each person who controls any such
underwriter in any such case to the extent that any such claims, losses,
damages, liabilities or expenses arise out of or are based on any untrue
statement or omission made in connection with such registration statement, or
amendments or supplements thereto, in reliance upon and in conformity with
written information furnished to the Company by such Purchaser or underwriter
expressly for use in connection with such registration statement by such
Purchaser, its officers, directors, partners and members, each person
controlling such Purchaser, each such underwriter and each person who controls
any such underwriter.

 

(b)           Each Purchaser shall, if Registrable Securities held by it are
included in the securities as to which such Registration, qualification or
compliance is being effected, severally and not jointly, indemnify and hold
harmless the Company, each of its directors and officers and each underwriter
for the Company within the meaning of the Securities Act (if any), and each
person who controls the Company or such underwriter against all claims, losses,
damages and liabilities, joint or several (or actions in respect thereof), to
which the Company or any such director, officer, controlling person, or
underwriter may become subject, under the Securities Act or otherwise, insofar
as such claims, losses, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue (or alleged untrue) statement of any
material fact contained in any registration statement on the effective date
thereof (including any prospectus, offering circular or other documents) made by
such Purchaser, or arise out of or are based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements by such Purchaser therein not misleading, shall
reimburse any legal or any other expenses reasonably incurred by the Company or
any such directors, officers, controlling persons or underwriters in connection
with investigating or defending any such claims, losses, damages, liabilities or
actions, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) was
made in such registration statement or amendments or supplements thereto, in
reliance upon and in conformity with written information furnished to the
Company by such Purchaser expressly for use in connection with such registration
statement; provided, however, that the obligations of such Purchaser hereunder
shall be limited to an

 

--------------------------------------------------------------------------------


 

amount equal to the net proceeds to such Purchaser of the Registrable Securities
sold as contemplated herein.

 

(c)           Each party entitled to indemnification under this Section 8.5 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) and to the other parties hereto
promptly after the receipt by such Indemnified Party of any written notice of
the commencement of any claim, action, proceeding or investigation or threat
thereof made in writing for which the Indemnified Party intends to claim
indemnification pursuant to this Agreement, and shall permit the Indemnifying
Party to assume the defense of any such claim, action, proceeding or
investigation; provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim, action, proceeding or investigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld) and the Indemnified Party may participate in such defense at such
party’s expense (unless the Indemnified Party shall have reasonably concluded
that there may be a conflict of interest between the Indemnifying Party and the
Indemnified Party in such claim, action, proceeding or investigation, in which
case the fees and expenses of counsel shall be at the expense of the
Indemnifying Party), and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Article VIII unless the Indemnifying Party is
materially prejudiced thereby.  No Indemnifying Party, in the defense of any
such claim, action, proceeding or investigation shall, except with the consent
of each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim, action, proceeding or investigation.  Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim,
action, proceeding or investigation.

 

(d)           If the indemnification provided for in this Section 8.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any losses, liabilities, claims, damages or expenses referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, liabilities, claims, damages or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.  The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with any underwritten public offering contemplated by
this Agreement are in conflict with the foregoing provisions, the provisions in
such underwriting agreement shall be controlling.

 

(f)            The foregoing indemnity agreement of the Company and each
Purchaser is subject to the condition that, insofar as they relate to any
losses, claims, liabilities or damages arising out of a statement made in or
omitted from a preliminary prospectus but eliminated or remedied in

 

--------------------------------------------------------------------------------


 

the amended prospectus on file with the Commission at the time the registration
statement in question becomes effective or the amended prospectus filed with the
Commission pursuant to Commission Rule 424(b) (the “Final Prospectus”), such
indemnity or contribution agreement shall not inure to the benefit of any
underwriter if a copy of the Final Prospectus was furnished to the underwriter
and was not furnished to the person asserting the losses, liabilities, claims or
damages at or prior to the time such action is required by the Securities Act.

 

8.6           Information by the Purchasers.  To the extent the Registrable
Securities held by an Purchaser are included in any Registration, such Purchaser
shall furnish to the Company such information regarding such Purchaser and the
distribution proposed by such Purchaser as the Company may reasonably request in
writing and as shall be reasonably required in connection with any Registration,
qualification or compliance referred to in this Article VIII.

 

8.7           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may at any time permit
the sale of Registrable Securities to the public without Registration, at all
times from and after the effective date of the registration statement for the
first Registration demanded by any Purchaser under the Securities Act filed by
the Company for an offering of securities of the Company to the general public,
the Company agrees to:

 

(a)           make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act;

 

(b)           use all commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act at any time after it has
become subject to such reporting requirements; and

 

(c)           so long as any Purchaser owns any Registrable Securities, furnish
to such Purchaser, upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act.

 

8.8           Blockage Period.  If (i) there has been or there is pending a
development or change in the business, affairs or prospects of the Company or
any of its subsidiaries; (ii) the Company’s counsel advised the Company in
writing that such development or change should be disclosed in the registration
statement, the prospectus included therein, or an amendment or supplement
thereto in order to ensure that the registration statement and such prospectus,
as amended or supplemented, will not contain any misstatement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading (or with respect to the prospectus,
in light of the circumstance under which such statements were made); and
(iii) in the good faith judgment of the officers or directors of the Company,
disclosure of such development or change would either (x) have an adverse effect
on the business or operations of the Company or (y) if the disclosure otherwise
relates to a material financing or acquisition of assets which has not yet been
disclosed and such disclosure would have an adverse effect on the likelihood of
consummating such transaction, then the Company may deliver written notification
to the Purchasers that Registrable Securities may not be sold pursuant to the
registration statement (a “Blockage Notice”).  The Company shall have no
obligation to include in any such notice any reference to or description of the
facts based upon which the Company is delivering such notice.  The Company shall
delay during such Blockage Period the filing or effectiveness of any
registration statement required pursuant this Agreement.  No Purchaser shall
sell any Registrable Securities pursuant to the registration statement for the
period (the “Blockage Period”) beginning on the date such Blockage Notice was
received by

 

--------------------------------------------------------------------------------


 

such Purchaser and ending on the date on which the Company notifies the
Purchasers that the Blockage Period has ended, which Blockage Period shall not
exceed an aggregate of ninety (90) days in any calendar year, provided, that
such Blockage Period shall be extended for any period, not to exceed forty-five
(45) days in any calendar year, during which the Commission is reviewing any
proposed amendment to the registration (and the Company agrees promptly to
notify the Purchasers if the circumstances giving rise to such Blockage Period
no longer apply).  The Company shall promptly prepare and file any amendment or
supplement to the registration statement or the prospectus included therein
necessary so that at the conclusion of the Blockage Period, the registration
statement and the prospectus included therein do not contain any misstatements
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (or with
respect to the prospectus, in light of the circumstance under which such
statements were made) and notify the Purchasers of such amendment or supplement
and of the conclusion of the Blockage Period.

 

8.9           Termination.  The provisions of this Article VIII shall terminate
as to a particular Purchaser at such time as such Purchaser has sold all of his
or its Registrable Securities in a Registration pursuant to the Securities Act
or pursuant to Rule 144.   Section 8.5 shall survive any termination of this
Article VIII or the Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

9.1           Trading Activities.  Each Purchaser covenants that neither it, its
Affiliates nor any person acting on the behalf of or pursuant to any
understanding with it or its Affiliates will engage in any transactions in the
securities of the Company prior to the time that the transactions contemplated
by this Agreement are publicly disclosed and for the ten (10) trading days
following the Closing Date.  Each Purchaser agrees that it, its Affiliates or
any person acting on the behalf of or pursuant to any understanding with
Purchaser or its Affiliates will not directly or indirectly engage in any
hedging or short sales (whether or not against the box) in the securities of the
Company prior to Closing.

 

9.2           Termination.  This Agreement may be terminated at any time prior
to the Closing: (a) by the mutual written consent of the Company and each
Purchaser; and (b) by any Purchaser or the Company if the Closing has not
occurred by the close of business on that date which is 45 days after the date
of this Agreement.  In the event of termination of this Agreement as provided in
Section 9.2, this Agreement shall forthwith become void and there shall be no
liability on the part of either party hereto except (a) as set forth in
Section 8.5 or this Article IX and (b) that nothing herein shall relieve any
party from liability for any breach of this Agreement occurring prior to such
termination.

 

9.3           Fees, Expenses and Issue Taxes.  The Company and each of the
Purchasers shall each pay their own fees and expenses incurred on their behalf
with respect to the transactions contemplated herein.

 

9.4           Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements of each of the Purchasers and the
Company in this Agreement shall not survive the Closing.  Notwithstanding the
foregoing, the agreements contained in Section 8.5 and this Article IX shall
survive the Closing indefinitely.  In no event shall any Purchaser have any
recourse against the present or former directors, officers or stockholders of
the Company or any of its

 

--------------------------------------------------------------------------------


 

Affiliates with respect to any representation, warranty or agreement made by the
Company in this Agreement, except in the case of fraud, in which case such
Purchaser’s rights shall be governed by applicable laws.

 

9.5           Confidentiality.  The Company and the Purchasers each agrees to,
and shall cause their respective Affiliates and its and their officers,
directors, employees, agents, representatives, accountants, and counsel to treat
and hold as confidential (and not disclose or provide access to any Person to),
unless compelled to disclose by judicial or administrative process or by other
requirement of law, this Agreement and the contemplated transactions, all
non-public information (i) furnished by the Company or the Purchasers or their
respective Affiliates in connection with the contemplated transactions and
(ii) relating to trade secrets, processes, patent and trademark applications,
product development, price, customer and supplier lists, pricing and marketing
plans, policies and strategies, details of client and consultant contracts,
operations methods, product development techniques, business acquisition plans,
new personnel acquisition plans and all other confidential or proprietary
information with respect to the Company’s business, the Company and its
Subsidiaries, or each of the Purchasers and their respective Affiliates.

 

9.6           Public Announcements.  No party to this Agreement shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated by this Agreement or otherwise
communicate with any news media without the prior written consent of the other
party unless otherwise required by law or applicable stock exchange regulation,
and the parties to this Agreement shall cooperate as to the timing and contents
of any such press release, public announcement or communication.

 

9.7           Further Assurances.  The parties hereto shall duly execute and
deliver, or cause to be duly executed and delivered, at its own cost and
expense, such further instruments and documents and to take all such action, in
each case as may be necessary or proper in the reasonable judgment of each other
party to carry out the provisions and purposes of this Agreement.

 

9.8           Assignment; Parties in Interests.  Neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties (and any assignment otherwise shall be
void).  Subject to the preceding sentence, this Agreement shall be binding upon
and inure solely to the benefit of each party hereto, and nothing herein,
express or implied, is intended to or shall confer upon any Person not a party
hereto any right, benefit or remedy of any nature whatsoever under or by reason
hereof, except as otherwise provided.

 

9.9           Entire Agreement.  This Agreement and the other writings referred
to herein or delivered pursuant hereto which form a part hereof contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings with respect thereto.

 

9.10         Notices.  All notices and other communications delivered hereunder
(whether or not required to be delivered hereunder) shall be deemed to be
sufficient and duly given if contained in a written instrument (a) personally
delivered, (b) sent by facsimile with confirmation thereof, (c) sent by
nationally recognized overnight courier guaranteeing next Business Day delivery
or (d) sent by first class registered or certified mail, postage prepaid, return
receipt requested, in each case addressed as follows:

 

--------------------------------------------------------------------------------


 

if to the Company:

 

HSW International, Inc.

One Capital City Plaza

3350 Peachtree Road, Suite 1500
Atlanta, GA 30326
Attention: General Counsel

Facsimile:  (404) 974-2711

 

with a copy (which shall not constitute Notice) to:

 

Donald R. Reynolds

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Facsimile:  (919) 781-4865

 

if to the Purchasers:

 

to the address specified on the signature page executed by each such Purchaser,

 

with such additional copies as set forth on such signature page;

 

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith.  Any such notice or communication shall be deemed to have been
received (i) when delivered, if personally delivered, (ii) when sent, if sent by
facsimile on a Business Day (or, if not sent on a Business Day, on the next
Business Day after the date sent by facsimile), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery, and (iv) on the fifth Business Day following the
date on which the piece of mail containing such communication is posted, if sent
by mail.

 

9.11         Amendments, Modifications and Waivers.  The terms and provisions of
this Agreement may not be modified or amended, except pursuant to a written
instrument executed by the Company and the Purchasers.

 

9.12         Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE HEARD AND DETERMINED EXCLUSIVELY IN ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK.  THE PARTIES HERETO
HEREBY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK FOR THE PURPOSE OF
ANY ACTION

 

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT BY ANY PARTY HERETO, AND
(B) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR
OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS
AGREEMENT OR THE TRANSACTION MAY NOT BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED
COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTION.  EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHERS HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.12.

 

9.13         Severability.  If any term or other provision hereof is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions hereof shall nevertheless remain in full force
and effect provided that the economics or legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
party.  Upon determination by a court of competent jurisdiction that any term or
other provision hereof is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

9.14         Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, including by facsimile, each of which shall be
deemed an original but all of which taken together shall constitute a single
agreement.

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

The Company:

 

HSW International, Inc.

 

 

By:

/s/ Henry N. Adorno

 

Name:

Henry N. Adorno

 

Title:

Vice Chairman

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

Purchaser:

 

 

Eastern Advisors Fund LP

 

 

 

 

 

By:

/s/ Jerry Koljenovic

 

Name:

Jerry Koljenovic

 

Title:

Chief Financial Officer

 

 

Such Purchaser is a (please indicate as applicable):

 

 

 

x “Qualified Institutional Buyer” as defined in Rule 144A promulgated under the
Securities Act

 

 

 

o “accredited investor” as defined under paragraph (a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) of Rule 501 under the Securities Act

 

 

Principal Address:

 

 

 

101 Park Avenue, 33rd Floor

 

New York, NY 10178

 

 

 

Address for Notice:

 

 

 

101 Park Avenue, 33rd Floor

 

New York, NY 10178

 

--------------------------------------------------------------------------------


 

Purchaser:

 

 

Eastern Advisors Offshore Fund Ltd

 

 

 

 

 

By:

/s/ Jerry Koljenovic

 

Name:

Jerry Koljenovic

 

Title:

Chief Financial Officer

 

 

Such Purchaser is a (please indicate as applicable):

 

 

 

x “Qualified Institutional Buyer” as defined in Rule 144A promulgated under the
Securities Act

 

 

 

o “accredited investor” as defined under paragraph (a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) of Rule 501 under the Securities Act

 

 

Principal Address:

 

 

 

P.O. Box 1043 GT

 

69 Dr. Roy’s Drive

 

Grand Cayman, Cayman Island, BWI

 

 

 

Address for Notice:

 

 

 

101 Park Avenue, 33rd Floor

 

New York, NY 10178

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PURCHASERS

 

Purchasers

 

Number of
Shares

 

Aggregate
Purchase Price

 

 

 

 

 

 

 

Eastern Advisors Fund LP

 

3,750,000

 

$

13,800,000

 

 

 

 

 

 

 

Eastern Advisors Offshore Fund Ltd.

 

1,250,000

 

$

4,600,000

 

 

 

 

 

 

 

Total

 

5,000,000

 

$

18,400,000

 

 

--------------------------------------------------------------------------------